DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on March 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,860,432 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The amendment filed on March 7, 2022 in response to the previous Final Office Action (01/31/2022) is acknowledged and has been entered.
	Claims 21, 23 – 38 and 40 are currently pending.
	Claims 1 – 20, 22 and 39 canceled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Rejection under 112 1st paragraph

Response to Arguments
Applicant’s arguments, see Remarks, filed March 7, 2022, with respect to amended claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 21, 23 – 38 and 40 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 21 and 37, the closest prior art fails to disclose, suggest or teach the combination including wherein the first coil and the second coil share the first magnet, wherein the first magnet is overlapped with the first coil in a first direction perpendicular to an optical axis and overlapped with the second coil in a second direction parallel to the optical axis, and wherein a first width of the first magnet is greater than a width of an area of the first coil in the second direction, and wherein a second width of the first magnet is smaller than a width of an area of the second coil in the first direction.

Regarding claim 38, the closest prior art fails to disclose, suggest or teach the combination including wherein the first magnet is overlapped with the first coil in a first direction perpendicular to an optical axis and overlapped with the second coil in a second direction parallel to the optical axis, wherein the first magnet and the first coil are configured to move the lens barrel along the optical axis, wherein the first magnet and the second coil are configured to move the lens barrel in the first direction, wherein no other magnet is disposed between the first magnet and the second coil in the second direction, and wherein a width of the first magnet is smaller than a width of an area of the second coil in the first direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698